—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered May 26, 1999, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s claim that the integrity of the Grand Jury proceeding was impaired by allegedly defective reports of narcotics field tests is essentially an evidentiary claim and, as such, is forfeited by his guilty plea (People v Hansen, 95 NY2d 227, 230). In any event, his claim finds no support in this record. Finally, we note that since defendant did not seek or obtain leave to appeal from the orders denying his post-conviction motions, those motions are not before this Court (CPL 450.15, 460.15; People v McKane, 222 AD2d 458). Concur — Rosenberger, J. P., Andrias, Rubin, Buckley and Marlow, JJ.